DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Replacement drawings were received on 3.11.2022.  These drawings are acceptable.

Specification
The substitute specification filed 3.11.2022 has been entered.

Allowable Subject Matter
Claims 1-9, 11 and 13-14 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or suggest (claim 1) the plurality of recesses, starting from the first main side, extend transversely to the main extension plane of the semiconductor body in a direction of the second main side and adjoin the market layer or penetrate the marker layer, and, wherein: the plurality of recesses are formed only in the first region of the semiconductor body as recited within the context of the claim; claims 2-8 are dependent claims, (claim 9) introducing an optical isolator into the plurality of recesses; wherein the optical isolator comprises a metal and/or a dielectric; and removing excess material of the optical isolator from the first main side such that the material of the optical isolator is completely retained within the plurality of recesses as recited within the context of the claim; claim 11 is a dependent claim, and, (claim 13) wherein: the plurality of recesses are formed at least in the first region and the marker layer, and wherein an optical isolator is completely retained in the plurality of recesses; .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see p. 8-10, filed 3.11.2022, with respect to (a) the replacement drawings, (b) the substitute specification, and, (c) overcoming the objections and rejections of the previous Office Action (OA) have been fully considered and are persuasive.  Claims 1-9, 11 and 13-14 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRES MUNOZ whose telephone number is (571)270-3346. The examiner can normally be reached 8AM-5PM Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/Andres Munoz/Primary Examiner, Art Unit 2894